Citation Nr: 9919829	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-00 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to September 
1971.  He died on May [redacted] 1995.  The appellant is his widow.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997, from 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran served in Vietnam from 15 January to 3 
November 1966.

2.  The veteran's death certificate shows that he died on May 
[redacted] 1995, of cancer of the pharynx.  No other significant 
conditions were noted.  No autopsy was performed.  Tobacco 
was noted to be a significant condition contributing to 
death.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  The veteran's 
service medical records are negative for any findings related 
to cancer of the pharynx.

4.  There is no competent evidence of a nexus between the 
veteran's period of active service and his cause of death, to 
include as secondary to exposure to Agent Orange.



CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death, on a direct basis or as secondary to 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.309(e), 3.312, 3.313 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the case of service connection for the cause of death, the 
death of a veteran will be considered as having been due to 
service connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1998).  Further, in determining whether 
the service connected disability contributed to death, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c) (1998).

The veteran's death certificate shows that he died on May [redacted] 
1995, of cancer of the pharynx.  No other significant 
conditions were noted.  No autopsy was performed.  Tobacco 
was noted to be a significant condition contributing to 
death.  A review of the veteran's service medical records 
showed that the veteran was noted to be smoking a pack a day 
while hospitalized in 1956.  In December 1997 the RO 
requested information regarding the veteran's use of tobacco 
products from the appellant.  No response was received.  The 
veteran's service medical records are noted to be negative 
for findings regarding cancer of the pharynx.

The appellant contends that the veteran's exposure to Agent 
Orange in Vietnam caused his cancer of the pharynx.  She has 
noted that cancer of the larynx is entitled to a presumption 
of service connection for Agent Orange exposed veterans.  She 
notes that the pharynx is next to the larynx and contends 
that the veteran's cancer should also be granted service 
connection as due to exposure to Agent Orange.

The Board notes that cancer of the pharynx is, indeed, not 
one of the diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).  The diseases approved for 
service connection under 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft- tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
Accordingly, as the veteran's cancer of the pharynx is not 
listed as a disease approved for service connection under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), the 
appellant's claim for service connection for this condition, 
secondary to Agent Orange exposure, must be denied as not 
well grounded.  There is no provision in the law for a grant 
of service connection for a disorder based on the fact that 
it originates in the same proximity as another disorder which 
is entitled to a presumption of service connection.

Although the appellant contends that the veteran's cancer of 
the pharynx is related to his military service and to 
exposure to Agent Orange, she, as a lay person, is not 
competent to render an opinion as to this medical question, 
the Board notes that cancer of the pharynx is not one of the 
diseases shown in 38 C.F.R. § 3.309(e) as being approved for 
presumptive service connection (or, as in this case, for 
service connection for the cause of the veteran's death), and 
the only medical opinion of record which addresses etiology 
indicates that the veteran's cancer of the pharynx was caused 
by tobacco use.  

The appellant has provided private medical records showing a 
CT scan of the neck, performed in November 1994.  These 
records do not show a relationship between the veteran's 
cancer of the pharynx and any other disorder which would be 
accorded a presumption of service connection.  These records 
also do not show any relationship between the veteran's 
cancer of the pharynx and his military service or his 
exposure to Agent Orange.  The Board also finds that no 
medical evidence or opinion has been provided that links the 
veteran's cancer of the pharynx to his military service or to 
exposure to Agent Orange.

The Board concludes that the veteran's cause of death, 
diagnosed as cancer of the pharynx, is not included in the 
list of conditions entitled to presumptive service connection 
under 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e) due to 
Agent Orange exposure.  Accordingly, without benefit of 
presumptive service connection, the appellant is obligated to 
submit an otherwise well grounded claim, which she has not 
done.  

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the December 1997 statement of the case, the March 1998 
supplemental statement of the case, and in the above 
discussion.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

